Title: From James Madison to William Miller, 4 January 1816
From: Madison, James
To: Miller, William


                    
                        
                            Washington
                            Jany 4. 1816
                        
                    
                    I have recd. your communication of the 28th. Ulto: and I can not be insensible to the approbation e⟨xpres⟩sed of my conduct during a momentous period, by the Legislature of a State, which bore with distinguished patriotism, its share of the trials which were encountered.
                    In recommending the appeal to arms, the reluctant duty was prescribed by the honor, and sanctioned by the voice of the nation; and in concurring in a peace which provided for its interests, and elevated its character, I consulted not less the obligations of my public trust, than the principles which I have ever cherished.
                    The arduous contest, with the augmentation of its pressures, from fortuitous events, through which our Country has successfully passed, may now be reviewed with instruction as well as with congratulations; and the review will never fail to encourage a confidence in the energies of a free people, and in the blessing of Heaven on a just cause.
                    I pray you, Sir, to assure the General Assembly that their ⟨kind⟩ partiality

has made on me all the impressions which I ought to feel; and to accept for yourself, my high ⟨and⟩ friendly respects.
                    
                        
                            James Madison
                        
                    
                